           Case 1:18-vv-00088-UNJ Document 41 Filed 06/05/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0088V
                                       Filed: April 2, 2019
                                         UNPUBLISHED


    JENNIFER ROBINSON,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On January 18, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre Syndrome
(“GBS”) as a result of influenza (“flu”) and Tetanus Diphtheria acellular Pertussis
(“Tdap”) vaccines administered on August 31, 2015. Petition at 1-6. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Case 1:18-vv-00088-UNJ Document 41 Filed 06/05/19 Page 2 of 2




        On April 1, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Respondent states that petitioner’s alleged injury meets the requirements of the Vaccine
Injury Table for GBS following the seasonal flu vaccination Id. at 4. Specifically,
respondent states that the onset of petitioner’s GBS was within 3 to 42 days after
receiving the flu vaccine, the diagnosis is not in dispute, and no other causes for her
GBS have been identified. Id. Respondent further agrees that petitioner’s records
show that she suffered the sequela of her injury for more than six months after
vaccination and has satisfied all legal prerequisites for compensation under the Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
